And the Court were all of opinion that it was. They observed that by law the estate of a deceased insolvent debtor is to be distributed pro rata among all his creditors. And by Stat. 1783. ch. 59. sec. 2. [Revised Statutes ch. 60. sec. 32.] the attachment of any estate is to have no force or efficacy after the death of the defendant and the issuing of a commission of insolvency upon his estate. The intent of the law plainly is, that whatever is liable to distribution shall be freed from attachment ; and this applies as well to money due to the debtor, as to his visible goods. See Patterson & al. v. Patten, 15 Mass. 473.